Citation Nr: 1638830	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-18 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU), to include the provisions of 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to July 1977 and from January 1979 to March 1980.  He also had Reserve service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  With regard to the TDIU issue, the Veteran was scheduled for a hearing with a Board member in September 2015 but the hearing was canceled at his request.  The Board previously considered and remanded this issue in August 2015.


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, his service-connected seizure disorder rendered him unable to secure and follow a substantially gainful occupation prior to September 30, 2011.

2. The evidence does not show that anxiety, hearing loss, and tinnitus disabilities render the Veteran unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1. The criteria for TDIU have been met from January 23, 2007 to September 30, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).

2. TDIU after September 30, 2011 is moot.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
In December 2012, prior to final adjudication of his claim, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the Veterans Claims Assistance Act of 2000 (VCAA).  The letter explained the basis for establishing TDIU and solicited evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The AOJ made requests for Social Security Administration records to no avail and in October 2010 correspondence, the Veteran reported that he also could not find the records and requested the Board move forward on his appeal without them.  VA provided examinations and opinions for the Veteran's disability claims in June 2007, July 2008, October 2011, February 2015, and February 2016.  There is no indication or assertion that these examinations were inadequate.  To the contrary, they provided thorough detail on diagnoses, symptoms, and impairment appropriate from service-connected disabilities.  

Following the remand directives, the AOJ obtained an addendum medical opinion and referred the claim to the Director of Compensation Service.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

The Court has held that a claim for increased rating for a service-connected disability includes the matter of TDIU, if the evidence suggests unemployability based on that service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran's appeal for TDIU began with the claims and appeals for increased ratings for his service-connected disabilities, despite the fact that he later withdrew those appeals.  See id.  From January 23, 2007 to September 30, 2011, the Veteran's service-connected seizure disorder, hearing loss, tinnitus, and anxiety (service connected from April 2008) combined for no more than 40 percent disability rating, which did not satisfy the schedular requirements for TDIU.  See 38 C.F.R. §§ 4.16, 4.25.  Nevertheless, VA's policy is to rate totally disabled all veterans who are unemployable.  In compliance with 38 C.F.R. § 4.16(b), the AOJ referred the Veteran's claim to the Director of Compensation Service.  In a May 2015 administrative decision, the Director of Compensation Service denied TDIU prior to September 30, 2011 under the provisions of 38 C.F.R. § 4.16(b).

Conversely, the Board has reviewed the evidence and finds that TDIU compensation is warranted for the Veteran prior to September 30, 2011.  See Wages v. McDonald, 27 Vet. App. 233, 235 (2015); 38 C.F.R. § 4.16(b).  The evidence showed that his service-connected seizure disorder caused him to be unable to secure or follow a substantially gainful occupation.  In an April 2008 employment statement, the Veteran wrote that he had not worked since February 2002.  He reported not working since 2000 in a December 2012 form and December 2015 examination.  During a July 2008 hearing loss examination, the Veteran reported working as a substitute teacher.  Regardless of the inconsistencies, the evidence shows that since January 2007, the Veteran was not substantially employed on a full-time basis.    

The Veteran holds an associate's degree in applied science, master electrician credentials, and a degree of master in body self-improvement and fitness.  See December 2015 examination.  After service, he worked as a sheriff's deputy, correctional officer, and electrician.  See id, April 2008 employment statement.  The VA examiner in October 2011 opined that the Veteran's seizures kept him from working and his memory was interrupted with seizure activity.  The examiner also remarked: "100% disabled since 2000."  Private treatment records in 2005 note a history of seizure disorder and reference the Veteran having seizures since December [2004].  There is little to no evidence evaluating the effects of the Veteran's seizure disorder from 2007 to 2011; as such, the Board resolves doubt in the Veteran's favor and finds that his seizure disorder was of similar severity to that evaluated at the time of the October 2011 examination.  See 38 C.F.R. § 4.3.  Given the 2011 examiner's opinion on employability, the Board finds that TDIU compensation is warranted based on the seizure disability from January 23, 2007 to September 30, 2011.  

Beginning on September 30, 2011, the Veteran is rated 100 percent disabled for his service-connected seizure disorder.  After that time, TDIU is moot with regard to a 100 percent rating.  However, the Court in Bradley held that a veteran may be eligible for additional compensation if he is 100 percent service-connected for one disability and considered unemployable (TDIU) based on another.  Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board fully considered this scenario but finds that seizures aside, the Veteran's service-connected disabilities do not satisfy the requirements for TDIU.  See 38 C.F.R. § 4.16.  The combined ratings for his service-connected anxiety disorder, hearing loss, and tinnitus are less than the schedular requirements for TDIU.  See 38 C.F.R. §§ 4.16, 4.25.  

Moreover, the evidence does not show that these disabilities render the Veteran unable to secure or follow a substantially gainful occupation.  The Director of Compensation Service found against the claim in a May 2016 decision and the Board's independent review leads to the same conclusion.  When considering employability, the February 2015 examiner mentioned seizures and anxiety but did not note hearing loss or tinnitus as being barriers to employment.  The December 2015 examiner opined that the Veteran's service-connected anxiety would likely make it more difficult to focus on his job and maintain concentration.  The examiner explained that to be successful in a job, he would likely need to work in an environment with low stress and supportive management.  The Veteran has worked as a master electrician, which would allow him to work independently with minimal stress.  As such, the Veteran's other service-connected disabilities would not prevent him from securing gainful employment.  The claim for TDIU from September 30, 2011 forward is, therefore, dismissed as moot.  See Locklear v. Shinseki, 24 Vet. App. 311, 314 fn 2 (2011).


ORDER

Compensation based on TDIU from September 30, 2011 forward is dismissed; compensation based on TDIU from January 23, 2007 to September 30, 2011 is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


